USCA11 Case: 20-13275   Date Filed: 09/10/2021   Page: 1 of 21



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13275
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 3:19-cr-00110-RV-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

SHANE PATRICK SPRAGUE,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                           (September 10, 2021)

Before WILSON, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:
             USCA11 Case: 20-13275           Date Filed: 09/10/2021   Page: 2 of 21



          Shane Patrick Sprague was convicted by a jury of one count of conspiracy to

violate the Animal Welfare Act (Count 1), 7 U.S.C. § 2156, in violation of 18

U.S.C. § 371. He now appeals his conviction, following his unsuccessful motion

for a judgment of acquittal pursuant to Fed. R. Crim. P. 29. He argues, first, that

the evidence was procedurally insufficient to support his conviction for Count 1

because, under the terms of his indictment, the government failed to show he

conspired to violate all three subsections of § 2156. As to his substantive

sufficiency-of-the-evidence arguments, he contends that the evidence did not prove

that he ever attended or participated in a dog fight, assisted anyone else in an

animal fighting venture, or agreed to any fights. He highlights the evidence he

presented in his defense to support his arguments. Second, he asserts that, after a

nine-day trial, the district court coerced the jury to begin deliberations late on a

Friday evening and to continue deliberating until 2:00 AM the next day,

culminating in a 16-hour final day of trial. Which, Sprague contends, violated his

rights to due process and a fair trial. In this respect, he argues that the district

court’s comments to the jury, informing them of the possibility of returning either

the next day or on the following Monday, constituted a “suggested or implied”

Allen charge.1 We reject Sprague’s arguments and affirm the district court.




1
    Allen v. United States, 164 U.S. 492, 501 (1896).
                                                  2
          USCA11 Case: 20-13275       Date Filed: 09/10/2021    Page: 3 of 21



                                           I.

      Because we write for the parties, we assume familiarity with the facts and

only set out those necessary to decide this appeal. In 2019, a federal grand jury

returned a 44-count indictment against Sprague and four codefendants: Derek

Jedidiah Golson, Haley Cook Murph, David Lee Moser, and James Peek. Under

Count 1, the grand jury charged Sprague and his four codefendants with conspiring

to violate the Animal Welfare Act, in violation of 18 U.S.C. § 371. Specifically,

the indictment charged them with conspiring to: (i) sponsor and exhibit dogs in

animal fighting ventures, in violation of 7 U.S.C. § 2156(a)(1) and 18 U.S.C. § 49;

(ii) possess, train, sell, purchase, transport, deliver, and receive dogs for the same

purpose, in violation of 7 U.S.C. § 2156(b) and 18 U.S.C. § 49; and (iii) use an

instrumentality of interstate commerce for commercial speech for the purpose of

advertising an animal for the same purpose, in violation of 7 U.S.C. § 2156(c) and

18 U.S.C. § 49.

      Count 1 charged, inter alia, that Sprague and Golson created and operated

“C Wood Kennels,” where they housed and trained “pit bull-type dogs” for dog

fights, acquired and maintained medical equipment to treat dogs without the

assistance of a veterinarian, planned and carried out dog fights, and communicated

with each other and others about various subjects related to dogfighting. The

indictment charged various overt acts in furtherance of the conspiracy. As relevant


                                           3
          USCA11 Case: 20-13275          Date Filed: 09/10/2021      Page: 4 of 21



here, the indictment charged that on April 3, 2017, Sprague advertised a dog for

sale online on Golson’s behalf, and that Peek sold and delivered a dog to Sprague,

who then sold and delivered it to another individual in Montana.

       Murph, Peek, and Moser pleaded guilty to the offenses they were charged

with. Sprague and Golson proceeded to trial together. The nine-day jury trial

began on Tuesday, February 18, 2020. The government called ten witnesses

during its case-in-chief. The first government witness was Andrew Ridgeway, a

special agent with the United States Department of Agriculture (USDA) Office of

the Inspector General. Ridgeway testified that, during a previous dogfighting

investigation, an informant led him to Sprague as a possible suspect. On several

occasions in 2017 and 2018, the informant placed recorded calls to Sprague while

Ridgeway was listening remotely. The government played recordings of four such

calls for the jury.2

       Sprague described recent dog fights in some of the recorded conversations.

For example, the following exchange occurred regarding a dog belonging to one of

Sprague’s “kennel partners”:

              Sprague: I said, “That bitch ain’t no joke. She going to
              kill whatever steps in front of her.” . . . And . . . he
              threw . . . them two together—for about three minutes,
              and . . . [she] . . . put a beating on that little pup. But at the

2
 The transcripts, which the jury received as demonstrative aids while listening to the
corresponding phone calls, were not introduced into evidence. Nevertheless, Sprague never
challenged their authenticity below, and he does not do so on appeal.
                                              4
           USCA11 Case: 20-13275           Date Filed: 09/10/2021        Page: 5 of 21



               same time, that pup [ ] never gave up and, she, when we
               broke them apart, she wanted more.

               Informant: That’s good man, and she’s only, she’s only ten
               months [old]?

               Sprague: So, she’s ten months and . . . I said I wouldn’t
               touch her for about another six months at least.

               Informant: Right.

               Sprague: Just . . . put her right in front of [Sprague’s dog]
               and [ ] let her just build that attitude up.

       In another exchange, Sprague described testing a female dog he owned in

several fights, and then using her for breeding puppies based on her performance in

those fights. During that conversation, he stated the following:

               Sprague: We . . . did some, some looks with her. We
               did . . . three looks with . . . one of my Jeep dogs.
               And . . . they grew up together rolling with each
               other . . . and then, uh, we did her fourth, . . . we put two
               on her, uh, back to back.3

               Informant: Mm-hmm.

               Sprague: And, uh, [she] devastated one of them. One of
               them was a, uh, a one-time winner out of south Florida—
               a heavy Mayday dog.

                   ....




3
  The government presented expert testimony that the phrase “looked at” could be interpreted to
refer to a test match, that a “roll” was language dogfighters used to refer to a test match between
dogs, and that “Jeep” and “Mayday” both referred to notable lineages of fighting dogs.
                                                 5
         USCA11 Case: 20-13275          Date Filed: 09/10/2021   Page: 6 of 21



             Sprague: And, . . . she’s an insane [ ] dog, bro. We, uh, we
             didn’t want to do too much with her just ‘cause we know
             how she is so we, we used her for breeding, you know . . .

      Ridgeway testified that Sprague advertised certain puppies for sale on social

media. Ridgeway stated that in a post from April 3, 2017, Sprague explained that

he was selling the puppies on behalf of his “kennel partner.” Ridgeway also

testified that he reviewed Sprague’s messages on social media. In one message

Sprague described a fight involving his dog named Batman and another dog, and

his reluctance to take either of them to a licensed veterinarian for treatment

afterward. Later messages revealed that both dogs ultimately succumbed to the

injuries sustained in that encounter.

      Ridgeway also testified that he had accessed a website called “Peds Online,”

which showed, under the heading “C Woods Pups,” a pedigree showing the lineage

for a puppy produced by “Pimpin Cain,” whose owner was Sprague, and “Lil

Angel,” whose owner was Golson.

      Ridgeway and Robin Wilcox, another USDA special agent, testified that

agents executed a search of Sprague’s residence and recovered certain items,

including pedigrees attesting to the lineage of certain dogs, single-use syringe

needles, and seven pit bulls.

      The government also called Dr. Elizabeth Pearlman, a forensic veterinarian

with the American Society for the Prevention of Cruelty to Animals (ASPCA).


                                            6
         USCA11 Case: 20-13275        Date Filed: 09/10/2021   Page: 7 of 21



The government qualified her, without objection, as an expert in veterinary

practice as well as in the use, and misuse, of veterinary drugs and instruments. Dr.

Pearlman testified that she was present at Sprague’s property during the search and

that she had an opportunity to walk through the premises. As to the seven dogs

seized, she testified that of the four that were of adult age, two had scars suggestive

of or consistent with dogfighting. She also evaluated photographs of some of the

other items recovered during the search on Sprague’s residence. She testified that

one of the items appeared to be a used intravenous (IV) bag, and another appeared

to be an IV catheter intended for use on animals.

      Later, the government called Amy Taylor, a Virginia state government

investigator. The government tendered her, without objection, as an expert in

dogfighting. She testified that photographs of the items seized from Sprague’s

residence included “break sticks,” used to force open a dog’s jaws once it had

latched onto another animal. She observed that one of the break sticks depicted in

the photograph appeared to bear the writing “C Woods Kennels.” She testified that

pit bulls were the preferred breed in dogfighting, that dogfighters were often

heavily involved in breeding for traits considered to be advantageous in fights, and

that pedigrees were of great importance in this respect. She examined other items

found at Sprague’s residence and testified that they were consistent with tools used

to train dogs for dogfighting.


                                           7
         USCA11 Case: 20-13275       Date Filed: 09/10/2021   Page: 8 of 21



      After the government concluded its examination of Taylor and rested its

case, Sprague and Golson each moved for a judgment of acquittal. Sprague argued

that the evidence only raised a few inferences favorable to the government, but not

enough “to prove a prima facie case,” and that none of the evidence showed that he

possessed any dogs with the intent to fight. The district court denied both

defendants’ motions.

      In defense, Sprague called a number of witnesses, including his father; his

mother; his wife; two of his daughters; and an expert witness on pit bulls,

dogfighting, dog show competitions, and the preservation of certain dog breeds.

These witnesses testified, essentially, that Sprague was a dog lover who treated his

dogs well and that the training the government had emphasized was also used for

legal dog showing competitions, which Sprague participated in.

      Sprague testified, in his own defense, that he had a long history with dogs

and loved pit bulls but had never engaged in dogfighting. As to the recorded calls,

he testified that the statements he had made during the calls were not true, and he

was simply attempting to lure the informant to his house in order to “whoop his

ass.” He testified that “C Wood Kennels” was merely an informal club that he and

Golson ran together for the purposes of keeping dogs and showing them at

competitions.




                                          8
         USCA11 Case: 20-13275        Date Filed: 09/10/2021    Page: 9 of 21



      After Sprague rested, Golson presented his defense. Golson rested his case

at 4:46 PM on Friday, February 28, 2020. After the government declined to offer

any evidence in rebuttal, the district court stated the following:

             All right. Ladies and gentlemen, we have received all the
             evidence that we’re going to get in this case. We’re sort
             of in a box. This courtroom is not available next week. In
             fact, the other courtroom is not really suitable to have
             evidence presented.

             I don’t think you want to come back tomorrow, do you? I
             mean, anybody? So my preference is to work on this
             evening. Anybody that can’t do that, tell me why.

             All right. . . . The attorneys are going to make their closing
             argument—that’s probably going to be over two hours and
             half, about that; and I’ll instruct, and that’s about 20
             minutes or so—before we get it to you. So you can see
             that’s going to be close to 7:45 or 8:00 o’clock, but I’d like
             to press on.

      At that point, Sprague’s counsel asked the court if it would be appropriate to

question the jurors to see if continuing to deliberate was “going to put an undue

hardship on any of them,” or whether it would “prevent them from deliberating.”

The court responded that it had already asked the jury to identify any problem

deliberating would pose, but none of them indicated it would. Golson’s counsel

claimed that the court had acted “very skillfully,” and told the district judge:

“You’re a federal court judge sitting at the bench who said nobody wants to come

back here tomorrow. Who’s going to disagree with you?” Sprague’s counsel then

stated that he would prefer continuing on Saturday instead of that evening. The
                                           9
         USCA11 Case: 20-13275         Date Filed: 09/10/2021   Page: 10 of 21



court, however, determined that “regardless, we’re going to press on this evening

as long as the jury’s able to endure it. So let’s operate on that assumption.”

      Sprague orally renewed his motion for a judgment of acquittal, restating his

argument that the government had failed to put forth sufficient evidence to show

that he and Golson possessed, or conspired to possess, dogs for the purpose of

using them in a fighting venture. The court, while finding that it was

“questionable” whether the government had shown that Sprague and Golson

knowingly committed each count of the indictment for the purpose of dogfighting,

reserved ruling on the motion pending the jury’s final verdict. Golson moved for a

judgment of acquittal on, essentially, the same grounds, and the court issued the

same ruling as it had as to Sprague.

      After the parties’ closing arguments, the district court instructed the jury,

inter alia, that for Count 1, the government only needed to prove that a defendant

conspired to violate one of the subsections under § 2156 charged in the indictment.

The parties did not raise any objections to this instruction. The jury began

deliberating around 7:45 PM Friday evening.

      Just before midnight, the jury submitted a question regarding the elements of

the crime to the district court. The court brought the jurors back into the

courtroom and gave an additional instruction addressing this question. Then, the

court stated:


                                           10
           USCA11 Case: 20-13275      Date Filed: 09/10/2021   Page: 11 of 21



              Let me remind you that it’s now two minutes after
              midnight. It’s now tomorrow [Saturday, February 29,
              2020]. I don’t want to keep you here all evening. And it’s
              up to you what you want to do; but if you want to stay, we
              will stay. But it’s your choice, and we will do what you
              want to do.

              So with that, ladies and gentlemen, let me ask you to retire
              back to the jury room and continue your deliberations.

      After the jury resumed deliberations, Golson’s counsel stated: “I just

think—they’ve been here now for 15 hours, and I think that at some point nobody

gets a fair shake when a jury works that long,” to which the court responded that

the jurors were sincerely trying to finish. The court called a recess pending a

verdict.

      Eventually the jury returned a note to the district court stating that they could

not reach a decision that night and asking what their options were. Then, at 1:12

AM, the district court called the parties back into the courtroom. The court asked

the parties for their positions, and Sprague stated: “I don’t know if that’s making

progress or not.” Golson stated that, because the jury had already worked for 16

hours that day, he believed it would be counterproductive to ask them to continue

deliberating. The court then decided that it would not ask the jury to continue

deliberating any longer that night. It recalled the jurors into the courtroom, asked

if there were any conflicts, and after three jurors expressed that they would have

difficulty returning the next day, it stated the following:


                                           11
          USCA11 Case: 20-13275           Date Filed: 09/10/2021       Page: 12 of 21



               Well, I think you all feel that you can reach a verdict if you
               work at it. And I’m going to ask you to come back. And
               our working hours—you know, Monday is a working day
               for everybody here in the Court, so we’ll have everything
               here. So I’m going to ask you to come back Monday
               morning at 9:30.

                  ....

               And we have a jury room [on a lower floor] that’s all
               yours, so we can use that. The courtroom down there has
               got other things that are scheduled, so we may have to take
               turns in the courtroom if we have to do that. But I’m going
               to ask that you come back next Monday morning at 9:30.

               Anybody that can’t do that, period? [No response
               indicated]. Okay.
Accordingly, the court dismissed the jury and instructed it to return at 9:30 on

Monday morning, March 2, 2020. Despite the preceding, at 1:24 AM, the jury

asked for 30 more minutes to deliberate, and the district court called a recess.

       At 2:12 AM, the district court recalled the jury into the courtroom, and the

jury returned a verdict, as to Sprague, of guilty on Count 1, but not guilty on

Counts 5, and 8–14. 4 As to Golson, the jury returned a verdict of not guilty on all

counts.

       Several days later, Sprague filed a written motion for a new trial, arguing

that the weight of the evidence did not support the verdict as to Count 1. He also

filed a written motion for a judgment of acquittal, in which he argued that there

4
 The jury’s verdict form was marked “guilty” as to each of the three individual objectives of the
conspiracy charged in the indictment.
                                               12
         USCA11 Case: 20-13275        Date Filed: 09/10/2021     Page: 13 of 21



was no evidence that he knowingly and willfully conspired to commit any of the

three objects of the conspiracy with the intent to do something unlawful, or that he

engaged in one of the overt acts in the indictment. Importantly, he did not argue,

in either motion, that the court’s actions instructing the jury at the end of the trial

were coercive or that they deprived him of his constitutional rights.

      The government opposed both of Sprague’s motions, and the district court

denied them in a single order, finding that the evidence supported the jury’s

verdict. At the sentencing hearing, the district court formally adjudged Sprague

guilty of Count 1. With respect to the three objectives of the conspiracy as charged

in Count 1, the court found that there was no evidence that Sprague knowingly and

intentionally conspired and agreed with other individuals to (i) sponsor and exhibit

dogs in animal fighting ventures, or to (iii) use an instrumentality of interstate

commerce for commercial speech for purposes of advertising an animal for use in

fighting ventures. However, it found that there was evidence that he knowingly

and intentionally conspired to train, possess, sell, purchase, transport, deliver, or

receive dogs for the purpose of having them participate in animal fighting ventures.

It ultimately sentenced him to 18 months’ imprisonment and 3 years of supervised

release. Sprague appealed.




                                           13
        USCA11 Case: 20-13275        Date Filed: 09/10/2021     Page: 14 of 21



                                          II.

     We review a properly preserved claim that there was insufficient evidence

to support a guilty verdict de novo. United States v. Jiminez, 564 F.3d 1280,

1284 (11th Cir. 2009). In doing so, we will “view[] the evidence in the light

most favorable to the government, and draw[] all reasonable factual inferences in

favor of the jury’s verdict.” Id. Where a defendant moves for acquittal at the

close of the government’s case, the defendant may preserve the claim by

renewing the motion for judgment of acquittal at the close of the evidence. See

United States v. Bichsel, 156 F.3d 1148, 1150 (11th Cir. 1998) (per curiam).

     Where a party does not object to a jury’s verdict, however, we will review a

challenge on appeal only for plain error. See United States v. Anderson, 1 F.4th

1244, 1268 (11th Cir. 2021). “Plain error occurs when (1) there was an error, (2)

the error was plain or obvious, (3) the error affected the defendant’s substantial

rights, and (4) the error seriously affected the fairness, integrity, or public

reputation of the judicial proceedings.” Id. at 1268–69.

     An appellant “must plainly and prominently” raise each claim on appeal.

United States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003). To properly

preserve a challenge to the sufficiency of the evidence, a defendant must raise the

same specific challenges before the district court as he brings on appeal. United

States v. Baston, 818 F.3d 651, 664 (11th Cir. 2016) (“When a defendant raises


                                          14
         USCA11 Case: 20-13275        Date Filed: 09/10/2021     Page: 15 of 21



specific challenges to the sufficiency of the evidence in the district court, but not

the specific challenge he tries to raise on appeal, we review his argument for

plain error.”).

      “The district court’s denial of [a] motion[] for a judgment of acquittal will be

upheld if a reasonable trier of fact could conclude that the evidence establishes the

defendant’s guilt beyond a reasonable doubt.” United States v. Rodriguez, 218

F.3d 1243, 1244 (11th Cir. 2000) (per curiam). We must sustain a verdict where

there is a reasonable basis for it in the record. United States v. Farley, 607 F.3d

1294, 1333 (11th Cir. 2010). Accordingly, “[i]t is not necessary that the evidence

exclude every reasonable hypothesis of innocence or be wholly inconsistent with

every conclusion except that of guilt.” United States v. Young, 906 F.2d 615, 618

(11th Cir. 1990).

      To convict Sprague of Count 1, the government had to show that he

knowingly conspired to (i) “sponsor or exhibit an animal in an animal fighting

venture”; (ii) possess, train, sell, transport, deliver, or receive an animal for

purposes of having it participate in such a venture; or (iii) use an “instrumentality

of interstate commerce for commercial speech for purposes of advertising an

animal” for use in such a venture. See 18 U.S.C. § 371; 7 U.S.C. § 2156(a)–(c);

see also United States v. Dominguez, 661 F.3d 1051, 1064–65 (11th Cir. 2011)

(“Where an indictment alleges a conspiracy to commit several offenses . . . , the


                                           15
         USCA11 Case: 20-13275        Date Filed: 09/10/2021    Page: 16 of 21



charge is sustained by adequate pleadings and proof of conspiracy to commit any

one of the offenses.” (alteration adopted)). To show that Sprague conspired to

commit one or more of the foregoing offenses, the government had to prove: “(1)

agreement between two or more persons to achieve an unlawful objective; (2)

knowing and voluntary participation in that agreement by the defendant; and (3) an

overt act in furtherance of the agreement.” United States v. Estepa, 998 F.3d 898,

908–09 (11th Cir. 2021). The government is not required to demonstrate that a

formal agreement existed, and a conviction may be sustained on the basis of

“circumstantial evidence [demonstrating] a meeting of the minds to commit an

unlawful act.” See United States v. Arias-Izquierdo, 449 F.3d 1168, 1182 (11th

Cir. 2006).

      As an initial matter, Sprague’s argument concerning the language in his

indictment is reviewable only for plain error because he did not object to the

district court’s jury instructions to that effect. It fails under that standard because

under our precedent the jury could have properly convicted him under any one of

the objectives charged, and it ultimately convicted him of all three. See

Dominguez, 661 F.3d at 1064–65.

      Sprague objected to the sufficiency of the evidence in his Rule 29 motions

for acquittal and therefore preserved his right to appeal on that basis. However,

even under de novo review, there was sufficient evidence to convict Sprague. For


                                           16
          USCA11 Case: 20-13275          Date Filed: 09/10/2021       Page: 17 of 21



example, the government presented evidence that Sprague agreed to sell puppies

on behalf of his “kennel partner.” Viewing all inferences in favor of the verdict,

the jury could have properly found that Sprague’s “kennel partner” was Golson,

and that Sprague was selling the puppy, on his behalf, for the purpose of

dogfighting. Such an inference would be supported by the ample circumstantial

evidence the government presented—including the phone calls in which Sprague

graphically described what appeared to be prior dog fights—and the fact that two

dogs were fatally injured when they fought each other at Sprague’s home. The

same phone calls, as well as the fact that Sprague was the one advertising Golson’s

dog for sale, were sufficient to allow the jury to conclude that he participated in the

venture knowingly and voluntarily. And any one of the overt acts charged in the

indictment would have supported Sprague’s conviction. For example, sufficient

evidence existed to show Sprague picked up a dog from Peek and sold it to a buyer

in Montana soon afterward, as Sprague admitted as much.5

       And last, the jury was free to disbelieve Sprague’s testimony and use it as

substantive evidence of his guilt. See United States v. Wilson, 979 F.3d 889, 905

(11th Cir. 2020). In particular, Sprague admitted to talking with the informant

about dogfighting in graphic detail, albeit he claimed to do this only to convince


5
 Although the jury acquitted Sprague of Count 5 that does not necessarily undermine it as a
basis for his conviction on Count 1 because Count 5 included the additional element of “for the
purposes of having the dog participate in an animal fighting venture.”
                                               17
         USCA11 Case: 20-13275       Date Filed: 09/10/2021    Page: 18 of 21



the informant to meet him so he could beat the informant up for engaging in such

activities. The jury was free to disbelieve Sprague’s story. And the jury could

have inferred that Sprague’s knowledge of dogfighting, and his association with

people engaged in dogfighting, was due to his own actual or planned involvement

in dogfighting. Likewise, his argument that the evidence he presented in defense

rendered the government’s evidence insufficient lacks merit, as the government did

not need to eliminate every possible innocent explanation for the evidence; his

defense case was for the jury to weigh against the government’s evidence. See

Young, 906 F.2d at 618; United States v. Grow, 977 F.3d 1310, 1323 (11th Cir.

2020) (per curiam). For all of the foregoing reasons, sufficient evidence supported

Sprague’s conviction, and we affirm as to this issue.

                                          III.

      District courts have broad discretion in conducting trials, and appellate

courts will not intervene absent a clear showing of abuse of that discretion. United

States v. Gabay, 923 F.2d 1536, 1541 (11th Cir. 1991). When appropriate, we will

also review the district court’s use of an Allen charge—something used when jury

deliberations initially fail to result in a verdict—for an abuse of discretion. See

United States v. Woodard, 531 F.3d 1352, 1364 (11th Cir. 2008). We will find an

abuse of discretion “only if the charge was inherently coercive.” Id. “In assessing




                                          18
          USCA11 Case: 20-13275          Date Filed: 09/10/2021       Page: 19 of 21



whether the charge was coercive, we consider the language of the charge and the

totality of the circumstances under which it was delivered[.]” Id.

       In giving an Allen charge, the district court “instructs a deadlocked jury to

undertake further efforts to reach a verdict.” United States v. Bush, 727 F.3d 1308,

1311 n.1 (11th Cir. 2013) (per curiam). “Although we have criticized the practice

of giving Allen charges, we have squarely held that they are permissible,” so long

as the district court does not “coerce any juror to give up an honest belief.”

Anderson, 1 F.4th at 1269. When a party fails to object to an Allen charge during

trial, we review for plain error. Id. at 1268. “To determine whether an Allen

charge is plain error, we must evaluate whether the particular charge is coercive in

light of the facts and circumstances of the case and whether further instructions

following timely objection could correct the problem.” United States v. Taylor,

530 F.2d 49, 51 (5th Cir. 1976) (per curiam) (italics added).6

       Whether the district court gives an Allen charge or not, “[d]ue process

requires that the accused receive a trial by an impartial jury free from outside

influences.” Sheppard v. Maxwell, 384 U.S. 333, 362 (1966). In particular, due

process requires a jury that is capable and willing to decide the case on the

evidence before it. United States v. Siegelman, 640 F.3d 1159, 1182 (11th Cir.


6
 In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc), this court
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.
                                               19
          USCA11 Case: 20-13275           Date Filed: 09/10/2021       Page: 20 of 21



2011) (per curiam). We have rejected a coercion-based challenge to a district

court’s jury instruction when the instruction merely demonstrated the court’s

“effort to keep the jury updated about the schedule and the availability of the

courtroom,” and did not have a coercive impact on the jury’s deliberations. Grow,

977 F.3d at 1329.

       We review Sprague’s challenge to the district court’s conduct on the last day

of his trial for plain error only, as he failed to raise any objections in this respect

below. 7 Substantively, the court did not plainly err in this respect. As an initial

matter, Sprague concedes that the district court did not give a formal Allen charge.

Moreover, Sprague’s more general assertions that the court coerced the jury by

giving a “suggested or implied” Allen charge fails because it was the jury who

decided to stay and deliberate, not the court. Throughout the night, the court told

the jurors multiple times that it was their decision whether to continue deliberating

or not. And eventually, the court announced to the jurors that they should come

back on Monday and finish. But then the jury requested more time, and ultimately

reached a verdict on Saturday morning. It follows that any instructions the court

gave did not have a coercive impact and were within the court’s discretion in



7
  While Golson’s counsel expressed some concerns to the district court about allowing the jury to
deliberate into Friday night, Sprague cannot rely on that to preserve his own challenge to the
instruction. See United States v. Gray, 626 F.2d 494, 501 (5th Cir. 1980) (a codefendant’s
objection is insufficient to preserve a defendant’s argument where the defendant fails to raise an
objection himself).
                                               20
         USCA11 Case: 20-13275        Date Filed: 09/10/2021    Page: 21 of 21



conducting a trial. See id. Therefore, the district court did not err, let alone plainly

err, in allowing the jury to continue deliberating and reach a verdict, and we affirm

Sprague’s conviction.

      AFFIRMED.




                                           21